


Exhibit 10.63


TERMINATION AMENDMENT FOR THE
ENERGIZER HOLDINGS, INC.
EXECUTIVE HEALTH PLAN
FOR RETIRED EMPLOYEES




Energizer Holdings, Inc. (the "Company") established the Energizer Holdings,
Inc. Executive Health Plan (the "Plan"), effective as of April 1, 2000, to
provide medical, dental and vision benefits for eligible employees and their
eligible dependents and eligible retirees.
The Plan was amended and restated in its entirety effective as of March 28,
2003.
By resolution of the Compensation Committee, the Plan was frozen to new
participants effective as of October 9, 2006.
The Plan was amended and restated effective as of January 1, 2009.
The Plan was amended effective as of January 1, 2011 to create a separate
stand-alone plan for retired employees called the Energizer Holdings, Inc.
Executive Health Plan for Retired Employees ("Retiree Plan"). The Retiree Plan
was further amended by a Clarifying Amendment to memorialize the October 9, 2006
Compensation Committee resolution freezing participation in the Plan.
The Energizer Plans Administrative Committee appointed by the Company ("EPAC")
is authorized to amend the Retiree Plan at any time as it may deem appropriate.
EPAC now wishes to amend the Retiree Plan to terminate coverage under the
Retiree Plan and the corresponding stand-alone executive health plan for active
colleagues effective as of December 31, 2012.
NOW, THEREFORE, the Retiree Plan is amended effective as of December 31, 2012,
as follows:
1.    The Retiree Plan is terminated effective as of the close of business on
December 31, 2012.
2.    Covered Expenses of a Covered Individual incurred prior to January 1, 2013
shall be processed in accordance with the terms of the Retiree Plan prior to the
date of its termination. In no event shall the Covered Expenses of a Covered
Individual incurred after December 31, 2012 be paid under the Retiree Plan or
the stand-alone executive health plan for active employees.







5595981
1







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, EPAC has caused this Termination Amendment for the Retiree
Plan to be executed on behalf of the Company this 11th day of September, 2012.




 
 
ENERGIZER HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ Peter J. Conrad
 
 
 
 
 
 
 
 
Name:
Peter J. Conrad
 
 
 
 
 
 
 
 
Title:
Vice President, Human Resources
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


5595981
2





